Case 0:19-cv-60487-RKA Document 107 Entered on FLSD Docket 03/06/2020 Page 1 of 12



                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF FLORIDA
                                            Case No.: 0:19-cv-60487-RKA/PMH
   SOLU-MED, INC.,
          Plaintiffs,

   v.

   YOUNGBLOOD SKIN CARE
   PRODUCTS LLC,
         Defendant.
   _________________________________________/
           DEFENDANT’S STATEMENT OF UNDISPUTED MATERIAL FACTS IN
                 SUPPORT OF MOTION FOR SUMMARY JUDGMENT

          Defendant, YOUNGBLOOD SKIN CARE PRODUCTS LLC (“Youngblood”), by and
   through undersigned counsel, files its Statement of Undisputed Material Facts in Support of its
   Motion for Summary Judgment, as follows:
                                General Background of Youngblood and Solu-Med
          1.          Youngblood is a cosmetics manufacturing company that sells a variety of cosmetic
   products. See Youngblood’s Corporate Representative, Jason Toth, MD Dep 9:15-16, attached as
   Exhibit 1.
          2.          Products purchased directly from Youngblood’s website, www.ybskin.com, or
   through an authorized retailer come with a 100% satisfaction guaranty that the product can be
   returned or replaced for any reason (“Warranty”). See Warranty, attached as Exhibit 2.
   Youngblood products purchased from an unauthorized reseller or online third-party resellers do
   not come with the Warranty. Id.
          3.          In 2018, Youngblood became concerned regarding the sale of counterfeit products
   and diversion of its products on the secondary market and took steps to eliminate such conduct as
   well as the unauthorized sales of its products. See Ex. 1, at 13:25 22:3-7; 43:7-12.
          4.          In protecting its brand, Youngblood monitors websites, including Amazon, for
   batch codes, expiration dates, out-of-date images of Youngblood products, copyright that is
   incorrect and products that look blatantly fake. See Ex. 1, at 76:2-6.




                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 107 Entered on FLSD Docket 03/06/2020 Page 2 of 12
                                                 Case No.: 0:19-cv-60487-RKA/PMH


           5.          On September 15, 2018, Youngblood hired Amazzia, Inc. (“Amazzia”) to assist
   with Youngblood’s brand protection. See Ex. 1, at 12:20-22; 29:3-8. Brand protection includes,
   among other things, helping a company control who sells its products on Amazon by assisting the
   company to eliminate the sale of inauthentic products and counterfeit products. Amazzia’s
   Corporate Representative, William Fikhman Dep. 13:9-18, 14:2-13;19:17-21; 25:20-25, attached
   as Exhibit 3.
           6.          Solu-Med, Inc. (“Solu-Med”) is an online sales company1, which resells cosmetics,
   and hair care and skin care products manufactured by other companies on various online sales
   platforms such as Amazon, Inc. (“Amazon”). See Sol-Med’s Corporate Representative, Manuel
   Aguero Dep. 18:3-5, attached as Exhibit 4; Kellon Goodson Dep. 14:14-25 – 15:1-6; 142:5-13,
   attached as Exhibit 5. Solu-Med operates an online sales storefront called Life & Health Source
   (“Amazon Storefront”) on Amazon. See Ex. 4, at 22:1-3. Solu-Med also shipped products to
   Amazon to be sold through Amazon’s Fulfillment by Amazon (“FBA”) and Amazon would fulfill
   and ship products directly to the customer. See Ex. 5, 48:17-25 – 49:1-2.
                                                          Amazon’s Guidelines
           7.          Amazon’s Selling Policies and Seller Code of Conduct (“Code of Conduct”)
   requires, in pertinent part, “[a]ll sellers are expected to adhere to the following policies when listing
   products on Amazon.” Amazon’s Code of Conduct states sellers should never engage in
   misleading conduct, including its communications with Amazon. See Declaration of Amazon,
   dated February 6, 2020, at Ex. 1, attached as Exhibit 6.
           8.          Amazon’s Anti-Counterfeiting Policy (“Anti-Counterfeiting Policy”) states, in
   pertinent part, as follows: “Products offered for sale on Amazon must be authentic. The sale
   of counterfeit products is strictly prohibited. Failure to abide by this policy may result in loss
   of selling privileges, funds being withheld, and destruction of inventory in our possession. It
   is each seller’s and supplier’s responsibility to source, sell, and fulfill only authentic products . .
   .We stand behind the products sold on our site with our A-to-z Guarantee, and we encourage rights
   owners who have product authenticity concerns to notify us. We will promptly investigate and




   1
     From approximately 2015 – December 31, 2017, Solu-Med operated as a department within non-party,
   Q-Med, LLC (“Q-Med”). See Ex. 8, at 7:24-25 – 8:1-5. On January 1, 2018, Solu-Med started operating as
   a separate company. See id. at 9:15-18.

                                                                           2
                                                      COLE, SCOTT & KISSANE, P.A.
                ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 107 Entered on FLSD Docket 03/06/2020 Page 3 of 12
                                                 Case No.: 0:19-cv-60487-RKA/PMH


   take all appropriate actions to protect customers, sellers, and rights holders.” See Ex. 6, at Ex. 2
   (bolding in original; underlying supplied).
           9.          Amazon’s Cosmetics and Skin Care Policy (“Cosmetic Policy”) states, in pertinent
   part: (1) Cosmetics must be sealed in the original manufacturer’s packaging; and (2) Cosmetics
   must be new and unused. See Ex. 6, at Ex. 4.
           10.         Amazon’s Condition Guidelines (“Condition Guidelines”) requires products
   offered for sale on Amazon be “new”. The Condition Guidelines state, in pertinent part: New: Just
   like it sounds. A brand-new, unused, unopened item in its original packaging, with all original
   packaging materials included. Original protective wrapping, if any, is intact. Original
   manufacturer's warranty, if any, still applies, with warranty details included in the listing
   comments. See Ex. 6, at Ex. 5 (emphasis added).
           11.         Amazon’s Product Authenticity and Quality policy (“Product Authenticity Policy”)
   states, in pertinent part:
           Amazon enforces sellers who violate our selling policies. Violations related to product
           authenticity are categorized as intellectual property violations. Issues with the overall product
           quality, including products that do not match their descriptions, can be categorized as “materially
           different” violations.

           Materially different product condition violation
           The product you list and ship must exactly match the description, pictures, and all other
           information on the product detail page. Amazon policy prohibits you from listing or
           shipping “materially different” products. For example: Listing your product in New
           condition when it is not in brand-new or unused condition, or in un-opened original
           packaging.

   See Ex. 6, at Ex. 3 (emphasis added).
           12.         Solu-Med was aware of Amazon’s Guidelines and that Solu-Med was bound to
   follow Amazon’s Guidelines. See Ex. 4, at 27:7-12.
           13.         Solu-Med was not an authorized seller of Youngblood products nor did it ask for
   permission to sell Youngblood products. See Ex. 4, at 36:7-9; 76:10-12; See Ex. 5, at 40:4-10.
           14.         Solu-Med listed the Youngblood products on its Amazon Storefront for sale as
   “new.” Adam Weinstein Dep. 9:21-23, attached as Exhibit 7; Ex. 5, at 43:24-25 – 44:1; See Ex.
   4, 70:4-7, 75:16-18. Solu-Med listed purported Youngblood products for sale that did not contain
   the manufacturer’s warranty. See id. at 36:7-12.
           15.         Solu-Med represents on its Amazon Storefront that all cosmetics (including
   Youngblood products) are in a “new” condition, regardless of whether the products actually have

                                                                           3
                                                      COLE, SCOTT & KISSANE, P.A.
                ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 107 Entered on FLSD Docket 03/06/2020 Page 4 of 12
                                                 Case No.: 0:19-cv-60487-RKA/PMH


   a warranty. Ex. 4, at 70:4-8. Solu-Med does not offer any warranty or even allow returns of any of
   its cosmetics sold on its Amazon Storefront, including Youngblood products. See id. at 58:15-18.
          16.       Solu-Med was required to list products in the proper condition category when
   selling on Amazon. See Ex. 4, at 70:1-8. Listing a product for sale as “new” when it does not come
   with a warranty is a violation of Amazon’s Condition Guidelines. See Ex. 5, at 62:18-25; Ex. 3, at
   51:9-12; Ex. 7, at 14:3-6. Solu-Med knew that it is a violation of Amazon’s Guidelines to list a
   materially different product than the product sold. See Ex. 5, at 57:1-7. A product is inauthentic
   and counterfeit if the product is being sold as new without a warranty. See Ex. 6, at Ex. 2, 3, 5; See
   also Ex. 5, at 68:3-8, 10-25 – 69:1.
                 Solu-Med’s Storefront, Purchase and Sale of Youngblood Products
          17.       Solu-Med purportedly acquires products to sell from Q-Med; Q-Med also stores
   products and distributes them for Solu-Med. See Ex. 4, at 30:18-19; Q-Med, LLC’s Corp. Rep.,
   Manuel Aguero Dep. 9:25 – 10:1, 17-19, attached as Exhibit 8.
          18.       Solu-Med claims that Q-Med acquired Youngblood products from a non-
   authorized distributor, Innopex. See Ex. 4, at 32:1-5; Ex. 5, at 36:11-13. Innopex produced no
   documents in discovery. Solu-Med claims that Innopex acquired the Youngblood products from
   MasMed Limitada (“MasMed”). Solu-Med did not produce documents from Mas-Med. Solu-Med
   produced no documents in discovery showing where Innopex got the Youngblood products.
          19.       Neither Q-Med nor Solu-Med examined, did research into, or asked for the sourcing
   information into Innpoex when it purportedly acquired the purported Youngblood products. See
   Ex. 7, at 11-13, 22-24; Ex. 5, at 37: 16-25 – 38:1-5; 39:23-25 - 40:1-3; 51:15-24.
          20.       Solu-Med’s Amazon Storefront states that “We are unable to except returns or
   exchanges on . . . Cosmetics . . .” See Solu-Med’s Amazon Storefront Homepage (bolding in
   original), attached as Exhibit 9.
          21.       However, Solu-Med would accept customer returns; Solu-Med stated on its
   Amazon Storefront that it would not accept returns because it wanted to misled customers and
   discourage returns. See Ex. 5, at 44:25- 45:1-4, 8-20; 47:13-19.
                   Prior Complaints to Amazon about Solu-Med’s Sale of Products
          22.       On January 27, 2018, Amazon sent a policy warning violation to Solu-Med
   regarding a complaint Amazon had received a complaint that Solu-Med was selling counterfeit
   Giovanni Cosmetics’ products on its Amazon Storefront. See Ex. 5, at Ex. 7. Amazon barred Solu-


                                                                        4
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 107 Entered on FLSD Docket 03/06/2020 Page 5 of 12
                                                 Case No.: 0:19-cv-60487-RKA/PMH


   Med from selling this product. Id. Amazon’s policy warning violation warned Solu-Med that it
   “consider[d] allegations of counterfeit a serious matter and your account is under review. If
   [Amazon] receive[d] more complaints about your listings, we may not allow you to sell on
   Amazon.com.” Id.
          23.       On January 28, 2018, Amazon sent a policy warning violation to Solu-Med
   regarding a complaint that Amazon had received a complaint that Solu-Med was selling counterfeit
   Giovanni Cosmetic’s product on its Amazon Storefront. See id. at Ex. 8. Amazon barred Solu-Med
   from selling this product. Id. Again, Amazon warned Solu-Med that it “consider[d] allegations of
   intellectual property infringement a serious matter and your account is under review. If [Amazon]
   receive[d] more complaints about your listings, we may not allow you to sell on Amaozn.com.”
   Id.
          24.       On March 5, 2018, Amazon sent a policy warning violation to Solu-Med regarding
   a complaint that Amazon had received a complaint that Solu-Med was selling fifteen inauthentic
   Medela products on its Amazon Storefront. See id. at Ex. 9. Amazon barred Solu-Med from selling
   this product. Id. Again, Amazon warned Solu-Med that it “[i]f [Amazon] receive[d] more
   complaints about your listings, we may not allow you to sell on Amaozn.com.” Id.
          25.       On April 4, 2018, Amazon sent a policy warning violation to Solu-Med regarding
   a complaint that Amazon had received a complaint that Solu-Med was selling five counterfeit
   Brumisateur products on its Amazon Storefront. See id. at Ex. 10. Amazon barred Solu-Med from
   selling this product. Id. Again, Amazon warned Solu-Med that it “[i]f [Amazon] receive[d] more
   complaints about your listings, we may not allow you to sell on Amaozn.com.” Id.
          26.       On May 12, 2018, Amazon sent another policy warning violation to Solu-Med
   regarding a complaint that Amazon had received a complaint that Solu-Med was selling
   inauthentic Evian Spray products its Amazon Storefront. See id. at Ex. 11. Amazon barred Solu-
   Med from selling this product. Id. Again, Amazon warned Solu-Med that it “[i]f [Amazon]
   receive[d] more complaints about your listings, we may not allow you to sell on Amaozn.com.”
   Id.
          27.       On July 23, 2018, Amazon sent a policy warning violation to Solu-Med regarding
   a complaint that Amazon had received a complaint that Solu-Med was selling inauthentic products
   its Amazon Storefront. See id. at Ex. 12. Amazon barred Solu-Med from selling this product. Id.




                                                                        5
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 107 Entered on FLSD Docket 03/06/2020 Page 6 of 12
                                                 Case No.: 0:19-cv-60487-RKA/PMH


   Again, Amazon’s policy warning violation warned Solu-Med that if it “[i]f [Amazon] receive[d]
   more complaints about your listings, we may not allow you to sell on Amaozn.com.” Id.
          28.       On July 25, 2018, Amazon sent a policy warning violation to Solu-Med regarding
   a complaint that Amazon had received a complaint that Solu-Med was selling inauthentic products
   its Amazon Storefront. See id. at Ex. 13. Amazon barred Solu-Med from selling this product. Id.
   Again, Amazon warned Solu-Med that if it “[i]f [Amazon] receive[d] more complaints about your
   listings, we may not allow you to sell on Amazon.com.” Id.
          29.       Solu-Med was aware of these policy warning violations. Goodson Dep. 38:15-20.
   Solu-Med’s pattern and practice was not to respond to Amazon’s policy warnings violations
   regarding Solu-Med’s sale counterfeit, inauthentic products, or intellectual property violations. See
   Ex. 5, at 93:10-19; 97:17-19. Solu-Med would just take the product listing down from the Amazon
   Storefront or do nothing as Amazon would automatically take the listing down. See Ex. 5, at 92:1-
   23 – 93:1-9.
          30.       Solu-Med was aware that its Amazon Storefront maybe be shut down if Amazon
   continued to receive complaints about its listings. See Ex. 7, at 20:22-25 – 21: 1-17. Other than the
   Youngblood complaint, in November 2018, Solu-Med did not take any action to respond to
   complaints it received from Amazon. See Ex. 5, at 95:5-7; Ex. 7, at 19:14-16.
          31.       On July 1, 2018, Amazon suspended Solu-Med’s Storefront for “Performance-
   LSR” or late ship rate; the Amazon Store was reinstated on July 2, 2018. See Amazon Current
   Selling Status, attached as Exhibit 10; Ex. 7, at 19:14-23, 20:2-6; Michael Pazak Dep. 39:10-13,
   attached as Exhibit 11.
                                         Amazon Deactivates Solu-Med’s Store
          32.       Amazzia determined that Solu-Med was selling counterfeit products because
   Youngblood products that were (1) not authorized, (2) Solu-Med was selling them as “new,” and
   (3) they were inauthentic and counterfeit. See Ex. 3, at 41:16-20; 44:13-24; 126:24-25 – 128:1-2;
   128:21-16; 148:22-25 – 149:1-4, 12-20.
          33.       On or about November 10, 2018, Youngblood submitted a complaint to Amazon
   regarding Solu-Med’s counterfeit sale of Youngblood products on Amazon. Ex. 1, at 17:7-9;
   Notice of Policy Violation, attached as Exhibit 12; Ex. 5, at Ex. 2.
          34.       On or about November 10, 2018, Amazon sent a policy warning violation to Solu-
   Med regarding Youngblood’s product. See Declaration of Amazon, dated February 14, 2020, at ¶


                                                                        6
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 107 Entered on FLSD Docket 03/06/2020 Page 7 of 12
                                                 Case No.: 0:19-cv-60487-RKA/PMH


   5, attached as Exhibit 13. Amazon notified Solu-Med that a report had been made that Solu-Med
   was listing a counterfeit product and notified Solu-Med that it removed the product. Id. Amazon
   warned Solu-Med that if Amazon received more complaints, it may not allow Solu-Med to sell on
   Amazon.com.” Id. Solu-Med ignored Amazon’s policy warning violation. Ex. 5, at 109:3-8.
          35.       On or about November 12, 2018, Youngblood submitted another complaint to
   Amazon regarding Solu-Med’s counterfeit sale of Youngblood products on Amazon. Notice of
   Policy Violation, attached as Exhibit 14; Ex. 6, at Ex. 3.
          36.       On or about November 12, 2018, Amazon sent a notice of policy warning to Solu-
   Med regarding Youngblood’s product. See Ex. 13, at ¶ 6. Amazon notified Solu-Med that a report
   had been made that Solu-Med was listing a counterfeit product and notified Solu-Med that it
   removed the product. Amazon warned Solu-Med that if Amazon received more complaints, it may
   not allow Solu-Med to sell on Amazon.com.” Id. Solu-Med ignored to Amazon’s policy warning
   violation. See Ex. 5, at 109:3-8; 112:16-20.
          37.       On or about November 12, 2018, Youngblood submitted another complaint to
   Amazon regarding Solu-Med’s counterfeit sale of Youngblood products on Amazon. Notice of
   Policy Violation, attached as Exhibit 15; Ex 6, at Ex. 4.
          38.       On or about November 12, 2018, Amazon sent a notice of policy warning to Solu-
   Med regarding Youngblood’s product. See Ex. 13, ¶ 7. Therein, Amazon notified Solu-Med that
   it removed the listing. Amazon warned Solu-Med that if Amazon received more complaint, it may
   not allow Solu-Med to sell on Amazon.com.” Id. Solu-Med ignored to Amazon’s policy warning
   violation. See Ex. 5, at 107:1-3, 109:3-8; 112: 16-20.
          39.       On or about November 12, 2018, Youngblood submitted another complaint to
   Amazon regarding Solu-Med’s counterfeit sale of Youngblood products on Amazon. Notice of
   Policy Violation, attached as Exhibit 16; Ex. 6, at Ex. 5.
          40.       On November 13, 2018, Amazon attempted to contact Solu-Med to discuss the
   Youngblood Complaint. See Correspondence from Amazon, attached as Exhibit 17. No one at
   Solu-Med responded to Amazon’s call. See Ex. 7, at 24:5-10.
          41.       On November 13, 2018, Amazon temporarily deactivated Solu-Med’s Amazon
   Storefront. See Ex. 17; Ex. 5, at 109:12-14. Therein, Amazon stated to reactivate Solu-Med’s
   account, it needed to submit a valid plan of action. Id. Amazon stated that “[i]f you believe that




                                                                        7
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 107 Entered on FLSD Docket 03/06/2020 Page 8 of 12
                                                 Case No.: 0:19-cv-60487-RKA/PMH


   the reported content is not counterfeit, you may email noticedispute@amazon.com. with
   supporting information.” Id.
                    i.      Solu-Med’s First Plan of Action
             42.      On November 13, 2018, Solu-Med, for the first time, responded to Amazon and
   submitted its plan of action (“First Plan of Action”) in its attempt to get the store reinstated. See
   First Plan of Action, attached as Exhibit 18. Solu-Med only responded to the Youngblood
   complaints because Amazon deactivated Solu-Med’s Amazon Storefront. See Ex. 5, at 97:20-25 –
   98:1-4.
             43.      In the First Plan of Action, Solu-Med stated that the root cause of the issue was that
   “[w]e have offerings . . . which [Youngblood] felt infringed on their intellectual property rights.”
   See Ex. 18; Ex. 5, at 111:7-16. In response, Solu-Med stated that it had removed all Youngblood
   products from the Amazon Storefront. See Ex. 18. To prevent this issue from happening again,
   Solu-Med stated it would “review [its] product offerings, to ensure compliance with Amazon’s
   terms of service related to intellectual property.” See Ex. 18.
             44.      Solu-Med did not review Youngblood’s Warranty nor provide Amazon with proof
   of authenticity information. Ex. 5, at 114:9; Ex. 7, at 20:15-21.
             45.      On or about November 15, 2019, Amazon rejected Solu-Med’s First Plan of Action.
   See November 15, 2018 Correspondence, attached as Exhibit 19. Amazon stated: “We reviewed
   your account and the information you provided, and we have decided that you may not sell on
   Amazon.com.” See id. Amazon requested Solu-Med to provide additional information, including
   a valid retraction and proof of product authenticity (e.g., invoice, Order ID or letter of
   authorization). Id. Amazon stated that Solu-Med’s proof of product authenticity must “clearly
   prove that your products do not infringe on the intellectual property of the rights owner. Please
   send this information, any other documentation, and a list of impacted ASINS to notice-
   dispute@amazon.com.” Id.
                   ii.      Solu-Med’s Second Plan of Action
             46.      On or about November 14, 2018, Solu-Med submitted its second plan of action
   (“Second Plan of Action”) to Amazon. See Second Plan of Action, attached as Exhibit 20. Therein,
   Solu-Med stated “[w]e were listing Youngblood Cosmetics products that we sourced from a
   distributor, and the brand may not have been aware that we were selling their product on Amazon




                                                                          8
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 107 Entered on FLSD Docket 03/06/2020 Page 9 of 12
                                                 Case No.: 0:19-cv-60487-RKA/PMH


   that was purchased through that distributor.” See id. Again, Solu-Med stated that it removed all
   Youngblood’s listing. Id.
          47.       Solu-Med never contacted Youngblood regarding Solu-Med’s sale of Youngblood
   products and did not ask permission to sell Youngblood products. See Ex. 5, at 116:12-17:158:14-
   20. Solu-Med never asked Innopex if it had authority to sell Youngblood products. Id. at 116:18-
   23. Solu-Med did not submit any authenticity documentation to Amazon. See Ex. 7, at 20:15-21.
          48.       On November 15, 2018, Amazon rejected the Second Plan of Action and stated that
   it “reviewed [Solu-Med’s] account and the information provided, and we have decided that you
   may not sell on Amazon.com.” See Correspondence from Amazon, dated November 15, 2018,
   attached as Exhibit 21. Amazon again requested Solu-Med provide additional information and
   proof of product authenticity of the Youngblood products. Id.
                iii.      Solu-Med’s Third Plan of Action
          49.       In response, on November 16, 2019, Solu-Med submitted a revised plan of action
   (“Third Plan of Action”) to Amazon and attached its purported invoices from its distributor. See
   Third Plan of Action, attached as Exhibit 22. As to the root cause of the issue, the Third Plan of
   Action stated, in pertinent part, “[w]e have been selling on Amazon for five years, and Youngblood
   for two years, without complaint. The items that we sourced are authentic, genuine products and
   we follow the Amazon Catalog Listing protocol for create all of our listings (more detail in bullet
   II below).” See id.
          50.       However, Solu-Med had seven prior complaints asserted against it lodged by other
   companies for violating trademarks and selling inauthentic and counterfeit products prior to the
   shutdown on November 13, 2018. See Ex. 5, at 38:15-20; 124:5-10. Additionally, Solu-Med did
   not contact Youngblood, the manufacturer, to determine whether the products Solu-Med was
   selling were authentic and it did not contact Innopex to determine the source of the products. See
   Ex. 5, at 125:16-23. Rather, all Solu-Med did was look at the product to determine whether the
   ASIN number matched to Amazon’s ASIN for the product, which is not a way to determine
   authenticity of the product. See Ex. 5, at 125:24-5 – 126:1; 126:7-14.
          51.       As to Solu-Med’s actions taken to resolve the issue, the Third Plan of Action
   represented to Amazon that it “launched an immediate investigation of our supply chain to
   confirm chain of custody. We evaluated all items in our catalog in order to determine if there
   were any issues that may have led to this type of allegation being directed toward our products. . .


                                                                        9
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 107 Entered on FLSD Docket 03/06/2020 Page 10 of 12
                                                 Case No.: 0:19-cv-60487-RKA/PMH


   [and] [w]e reviewed our internal operational procedures for listing items with Amazon . . .”
   See Ex. 22 (emphasis added).
           52.       However, Solu-Med did not have the source information for the Youngblood
   products and did no investigation, as it did not contact Innopex to determine the source of the
   Youngblood products. See Ex. 7, at 17:16-21, 24:25-25:1-6; Ex. 5, at 39:23-25 – 40:1-3; 126:19-
   25 – 127:1; 137:15-18. Instead, Solu-Med submitted an invoice from Solu-Med’s “distributor” –
   i.e., Q-Med.2 See Invoice, attached as Exhibit 23. Q-Med is a wholesale distributor of medical
   supplies and cosmetics. See Ex. 8, at 7:5-6, 12-13. Additionally, Solu-Med maintained no internal
   operating procedures for listing products on Amazon. See Ex. 5, 99:23-25 – 100:1-3; 129:16-19.
           53.       On or about November 16, 2018, Amazon rejected Solu-Med’s Third Plan of
   Action and stated, “we cannot accept your appeal because it does not address the report we
   received from the rights owner.” See Correspondence from Amazon, dated November 16, 2018,
   attached as Exhibit 24. Amazon again requested that Solu-Med provide proof of product
   authenticity of the Youngblood products; Solu-Med did not provide any authenticity
   documentation to Amazon. See id.; Ex. 7, at 20:15-21.
           54.       On November 29, 2018, Amazon sent correspondence to Solu-Med, which stated:
   “we cannot accept your appeal because it does not address the report we received from the rights
   owner.” See Correspondence from Amazon, dated November 29, 2018, attached as Exhibit 25.
   Amazon again requested that Solu-Med provide a valid retraction and proof of product authenticity
   of the Youngblood products; Solu-Med did not provide any authenticity documentation to
   Amazon. Id.
           55.       After Solu-Med agreed not to sell any more Youngblood products, on or about
   December 4, 2018, Youngblood submitted correspondence to Amazon that the complaints were



   2
     Q-Med is not merely a distributor. From approximately 2015 – December 31, 2017, Solu-Med operated
   as a department within non-party, Q-Med. See Ex. 8, at 7:24-25 – 8:1-5 Solu-Med did not start operating
   as a standalone company until January 1, 2018. See Ex. 4, at 130:16-20. Q-Med and Solu-Med remain
   significantly intermingled. For example, Solu-Med’s operation is located inside Q-Med’s warehouse, the
   two companies share the same CFO, Joaquin Lorie (“Lorie”), Solu-Med uses Q-Med’s purchasing and
   distribution software, and there were a number of Q-Med employees who worked for Solu-Med, but were
   paid by Q-Med; and Q-Med continues to pay significant expenses for Solu-Med, including rent, insurance,
   and certain personnel and in fact, all financial reporting that is done at Solu-Med is actually done by Q-
   Med employees. See Deposition of Joaquin Lorie, at 24:20-23; 34:6-6-13; 43:19-24 – 44:6, attached as
   Exhibit 26.

                                                                        10
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 107 Entered on FLSD Docket 03/06/2020 Page 11 of 12
                                                 Case No.: 0:19-cv-60487-RKA/PMH


   resolved of its complaints. See Correspondence, attached as Exhibit 27. Youngblood did not admit
   that it reported Solu-Med improperly to Amazon. See Ex. 3, at 36:10-13.
          56.       On December 13, 2018, Amazon sent two correspondences to Solu-Med rejecting
   its appeal because “cannot accept your appeal because it does not address the report we received
   from the rights owner.” See Correspondence, attached as composite Exhibit 28. Amazon again
   requested that Solu-Med provide a valid retraction and proof of product authenticity of the
   Youngblood products; Solu-Med did not provide any authenticity documentation to Amazon. Id.
          57.       On December 20, 2018, Amazon deactivated Solu-Med’s Amazon Storefront
   because Amazon was “unable to verify information related to your seller account, or did not
   receive any new information regarding your listings or selling history.” See Correspondence from
   Amazon, dated December 20, 2018, attached as Exhibit 29.
          58.       During the deactivation, Solu-Med was not prevented of shipping its products to
   Amazon for sale and fulfillment through the FBA program. See Ex. 5, at 14:3-15.
          59.       On January 14, 2019, Amazon reinstated Solu-Med’s Amazon Storefront. See
   Correspondence from Amazon, dated January 14, 2019, attached as Exhibit 30.
                                Solu-Med Continues To Do Business on Amazon
          60.       Solu-Med seeks damages for the complete destruction of its business. Paul
   DeStefanis Report ¶ 12, attached as Exhibit 31. Solu-Med has continued its business since its
   Amazon Storefront was reinstated on January 14, 2019. See Ex. 26, at 9-14; 134:21-23. Solu-Med
   has not ceased operations and continues to sell its inventory. Paul DeStefanis Dep., at 36:15-18,
   attached as Exhibit 32.
   Dated: March 6, 2020                                            Respectfully submitted,

                                                                   COLE, SCOTT & KISSANE, P.A.
                                                                   Attorneys for Defendant
                                                                   222 Lakeview Ave, Suite 120
                                                                   West Palm Beach, FL 33401
                                                                   Telephone: (561) 383-9203
                                                                   E-mail: jonathan.vine@csklegal.com
                                                                   E-mail: sheena.smith@csklegal.com

                                                                   By:         /s/ Sheena D. Smith
                                                                              JONATHAN VINE
                                                                              FBN: 10966
                                                                              SHEENA D. SMITH
                                                                              FBN: 118919

                                                                       11
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 107 Entered on FLSD Docket 03/06/2020 Page 12 of 12
                                                 Case No.: 0:19-cv-60487-RKA/PMH




                                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 6th day of March 2020, I presented the foregoing to the

   Clerk of the Court for filing and uploading to the CM/ECF system.

                                                                             /s/ Jonathan Vine
                                                                             JONATHAN VINE
                                                                             FBN: 010966
                                                                             SHEENA D. SMITH
                                                                             FBN: 118919

                                                          SERVICE LIST

    Kelsey K. Black, Esq.                                                Stanley R. Goodman, Esq
    Black Law, P.A.                                                      Goodman & Saperstein
    Attorneys for Plaintiff                                              Pro hac vice admission pending
    1401 E Broward Blvd. Suite 204                                       666 Old Country Road, Suite 200
    Fort Lauderdale, FL 33301                                            Garden City, NY 11530
    Telephone: (954) 320-6220                                            Telephone: (516) 227-2100
    Facsimile: (954) 320-6005                                            Facsimile: (516) 227-2108
    kelsey@kkbpa.com                                                     Gsesq600@aol.com




                                                                      12
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
